DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendment received on 7/26/2022:
Claims 1, 9, 14 and 20 have been amended.
Claims 1-4, 6-15 and 17-22 are pending.

Response to Amendments
The previous rejections under 112(b) have been withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim objections
Claim 1 is object to because of the following informalities.
As to claim 1, there is insufficient antecedent basis for “the processor” in line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-15 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1, the claim recites the limitations:
“determine a predefined network bandwidth from the plurality of different predefined network bandwidths based on a correlation between each of the determined one or more of the user account requesting the content element, the application hosting the content element, the particular user device presenting the content element, the type of user device presenting the content element, or the combinations thereof and the one or more factors for the one or more user accounts, the one or more applications, the one or more particular devices, the one or more types of device, or the combinations thereof for each predefined network bandwidth”

However, the correlation between combination of the first set, the determined factors, and the second set, the predefined factors, includes correlation between different factors or different number of factors, which is not supported by the specification. Appropriate correction is required.
  
	As to claims 14 and 20, the claims recite similar subject matter to claim 1 and are also rejected under 112(a) for the same reason of claim 1.

As to the claim(s) that are dependent on claim(s) 1, 14 or 20, the dependent claim(s) are also rejected under 112(a) for the same reason of their base claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 9-10, 14, 17-18 and 20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (Pub. No.: US 20120192080 A1) in view of Ehrich et al (Pub. No.: US 20050071745 A1).
As to claim 1, Lloyd teaches an apparatus comprising: 
a processor (fig. 3); and  a memory that stores code executable by the processor to: 
store a plurality of different predefined network bandwidths, each predefined network bandwidth corresponding to one or more factors (paragraph [0047], “a table (e.g., DB) that provides estimates of available bandwidths based on a connection type (e.g., FiOS, 3G) or a current geographic location”); 
determine a content element to be presented to a user device over a network, the content element hosted at a remote location on the network (paragraph [0049], “…retrieve contents…”); 
determine one or more of current factors (paragraph [0047], i.e. determining a current geographic location, which teaches a location of the user device);
determine a predefined network bandwidth from the plurality of different predefined network bandwidths based on a correlation between each of the determined one or more of current factors and the one or more stored factors  (paragraph [0047], “…determine the estimate of total available bandwidth by referencing the table based on a type of network connection that is currently connecting client 210 to network 230, the current geographic location of client 210…” ), and 
present the content element to the user device over the network with the determined predefined network bandwidth (paragraph [0050]),  wherein the content element is presented to the user device in response to the determined predefined network bandwidth being at least a minimal amount of network bandwidth that is necessary to present the content over the network (paragraph [0076]).  
Lloyd does not explicitly teach determining predefined bandwidth based on correlation between an application hosting an element and stored factors comprising one ore more application.
However, in the same field of endeavor (network bandwidth management) Ehrich teaches store a plurality of different predefined network bandwidths, each predefined network bandwidth corresponding to one or more factors comprising one or more user accounts, one or more applications, one or more particular devices, one or more types of device, or combinations thereof (paragraph [0054], i.e. low, medium or high bandwidth corresponding to a web application);
determine a content element to be presented to a user device over a network, the content element hosted at a remote location on the network (paragraph [0054], i.e. content of the requested document, for example news story); 
determine one or more of  a user account requesting the content element, an application hosting the content element, a particular user device presenting the content element, a type of user device presenting the content element, or combinations thereof (paragraph [0054], “the URL for a current news story and that the content designer has specified that a version of this Web page is to be selected according to the currently-available bandwidth”, teaches an application hosting the content element); 
determine a predefined network bandwidth from the plurality of different predefined network bandwidths based on a correlation between each of the determined one or more of the user account requesting the content element, the application hosting the content element, the particular user device presenting the content element, the type of user device presenting the content element, or the combinations thereof and the one or more factors for the one or more user accounts, the one or more applications, the one or more particular devices, the one or more types of device, or the combinations thereof for each predefined network bandwidth (paragraph [0054], i.e. a correlation between the requested URL and conditions specified by the content designer for the web application to determine a current bandwidth from the predefined network bandwidth, low, medium or high), and 
present the content element to the user device over the network with the determined predefined network bandwidth (paragraph [0054], “…If a high-bandwidth connection to the requester is available, for example, then the document returned to this requester might contain a live video feed provided as an "mpeg" file…”).
Based on Lloyd in view of Ehrich, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining predefined bandwidth based on correlation between an application hosting an element and stored factors comprising one or more application (taught by Ehrich) with selectively presenting content based on network bandwidth (taught by Lloyd) in order to improve viewing experience of users according to the determined predefined bandwidth.
As to claim 6, Lloyd teaches wherein the content element comprises content presented on a social media feed that is hosted by a social media network (paragraph [0077], “web service” teaches social media network, the page teaches a feed).
 
As to claim 7, Lloyd teaches wherein the code is further executable by the processor to determine an order to present a plurality of content elements on the social media feed based on one or more of the determined network bandwidth and the minimal amount of network bandwidth that is necessary to present each of the plurality of content elements (paragraph [0076], “…The code for the version may include priority information to identify one or more components of the version as optional, assign priority levels to the components (e.g., assign a value based on a scale of 1-10)”).

As to claim 9, Lloyd teaches wherein the code is further executable by the processor to present the content element, even though the determined predefined network bandwidth does not satisfy the predefined network bandwidth necessary to present the content element, in response to one or more characteristics of the content element satisfying one or more exceptions for presenting the content element (paragraph [0052], “…override determinations regarding what contents are provided to web browser…”).  

As to claim 10, Lloyd teaches wherein the one or more characteristics comprises determining one or more of that the content is user-defined content, that the content is ad- supported content, and that the content is uploaded by a known user (paragraph [0052], i.e. user defined content).  
As to claim 14, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 17-18, the claim limitations are substantially similar to claims 6-7, respectively. Please refer to each respective claim above.
As to claim 20, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 21-22, the claim limitations are substantially similar to claims 6-7, respectively. Please refer to each respective claim above.

Claims 2-4  and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (Pub. No.: US 20120192080 A1) in view of Ehrich et al (Pub. No.: US 20050071745 A1) and further in view of Chan et al (Pub. No.: US 20130035107 A1).
As to claim 2, Lloyd in view of Ehrich does not explicitly teach determining minimum bandwidth based on content type.
However, in the same field of endeavor (network bandwidth management) Chan teaches determine a type of the content element (paragraph [0042]); and determine the minimal amount of network bandwidth that is necessary to present the content based on the determined type of the content element (paragraph [0042]).
Based on Lloyd in view of Ehrich and further in view of Chan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining minimum bandwidth based on content type (taught by Chan) with determining predefined bandwidth based on correlation between an application hosting an element and stored factors comprising one or more application (taught by Ehrich) with selectively presenting content based on network bandwidth (taught by Lloyd) in order to improve viewing experience of users according to the determined predefined bandwidth, and in order to improve the quality of experience without wasting system resources based on the requested content type.
As to claim 3, Chan further teaches wherein the type of the content element is determined according to one or more of metadata associated with the content element and a dynamic scan of at least a portion of the content element (paragraph [0042], “MIME type” teaches metadata). The limitations of claim 3 are rejected in view of the analysis of claim 2 above, and the rationale to combine, as discussed in claim 2, applies here as well.
As to claim 4, Chan further teaches determined network bandwidth is one of the plurality of predefined network bandwidths that are each associated with a particular type of content element (paragraph [0042]). The limitations of claim 4 are rejected in view of the analysis of claim 2 above, and the rationale to combine, as discussed in claim 2, applies here as well.
As to claim 15, Lloyd in view of Ehrich does not explicitly teach determining minimum bandwidth based on content type.
However, in the same field of endeavor (network bandwidth management) Chan teaches 
determining a type of the content element, the type determined according to one or more of metadata associated with the content element and a dynamic scan of at least a portion of the content element (paragraph [0042]); and determining the minimal amount of network bandwidth that is necessary to present the content based on the determined type of the content element (paragraph [0042]).  
Based on Lloyd in view of Eh rich and further in view of Chan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate determining minimum bandwidth based on content type (taught by Chan) with determining predefined bandwidth based on correlation between an application hosting an element and stored factors comprising one or more application (taught by Ehrich) with selectively presenting content based on network bandwidth (taught by Lloyd) in order to improve viewing experience of users according to the determined predefined bandwidth, and in order to improve the quality of experience without wasting system resources based on the requested content type.

Claims 8, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (Pub. No.: US 20120192080 A1) in view of Ehrich et al (Pub. No.: US 20050071745 A1) and further in view of Doyle et al (Pub. No.: US 20120215839 A1).
As to claim 8, Lloyd teaches insert content to the social media feed, receive input from a user for the content to be presented in the social feed (paragraph [0048], “…user's experience (e.g., a web page that provides video contents (e.g., www.youtube.com)...”). 
Lloyd in view of Ehrich does not teach inserting selectable placeholder for content not satisfying the bandwidth.
However, in the same field of endeavor (network-aware content download) Doyle teaches 
insert a placeholder in a media feed where the content element would be presented in response to the content element not being presented due to the determined network bandwidth that is necessary to present the content element not satisfying the predefined network bandwidth (paragraph [0065], “content stub” teaches a placeholder and paragraph [0026]);
receive input from a user of the user device within the placeholder for forcing the content element to be presented in the media feed (paragraph [0060]); and
present the content element at a location of the placeholder in response to the received input (paragraph [0060]).
Based on Lloyd in view of  Ehrich and further in view of Doyle, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate inserting selectable placeholder for content not satisfying the bandwidth (taught by Doyle) with determining predefined bandwidth based on correlation between an application hosting an element and stored factors comprising one or more application (taught by Ehrich) with selectively presenting content based on network bandwidth (taught by Lloyd) in order to improve viewing experience of users according to the determined predefined bandwidth, and in order to reduce response time of content while keeping the user informed of all elements available in the content.
As to claim 12, Lloyd in view of Ehrich does not teach presenting content based on speed threshold.
However, in the same field of endeavor (network-aware content download) Doyle teaches presentation of the content element is further determined based on whether a speed of a network connection between the user device and the remote location satisfies a speed threshold (paragraph [0025]).
Based on Lloyd in view of Ehrich and further in view of Doyle, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate presenting content based on speed threshold (taught by Doyle) with determining predefined bandwidth based on correlation between an application hosting an element and stored factors comprising one or more application (taught by Ehrich) with selectively presenting content based on network bandwidth (taught by Lloyd) in order to improve viewing experience of users according to the determined predefined bandwidth, and  in order to adaptively presenting content based on current network conditions which will result in a better user experience.
As to claim 13, Lloyd in view of Ehrich does not teach presenting content based on load threshold.
However, in the same field of endeavor (network-aware content download) Doyle teaches presentation of the content element is further determined based on whether a load on a network connection between the user device and the remote location satisfies a load threshold (paragraph [0025], “…a minimum communication resource utilization availability (e.g., processor usage, number of ports, etc.)…”).
Based on Lloyd in view of Ehrich and further in view of Doyle, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate presenting content based on load threshold (taught by Doyle) with determining predefined bandwidth based on correlation between an application hosting an element and stored factors comprising one or more application (taught by Ehrich) with selectively presenting content based on network bandwidth (taught by Lloyd) in order to improve viewing experience of users according to the determined predefined bandwidth, and in order to adaptively presenting content based on current network conditions which will result in a better user experience.
As to claim 19, the claim limitations are substantially similar to claim 9. Please refer to claim 9 above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (Pub. No.: US 20120192080 A1) in view of Ehrich et al (Pub. No.: US 20050071745 A1) and further in view of Briscoe et al (Pub. No.: US 20080049614 A1).
As to claim 11, Lloyd in view of Ehrich  does not explicitly teach prompting the user to define the bandwidth if not defined.
However, in an analogous art (data networks) Briscoe teaches prompt a user to define the predefined network bandwidth in response to determining that the predefined network bandwidth is not defined (paragraph [0277]).
Based on Lloyd in view of Ehrich and further in view of  Briscoe and further in view of Ehrich , it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate prompting the user to define the bandwidth if not defined (taught by Briscoe) with determining predefined bandwidth based on correlation between an application hosting an element and stored factors comprising one or more application (taught by Ehrich) with selectively presenting content based on network bandwidth (taught by Lloyd) in order to improve viewing experience of users according to the determined predefined bandwidth, and  in order to use the input bandwidth if the network bandwidth can’t be determined which will make the system more flexible. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Abdulkader M Alriyashi/            Primary Examiner, Art Unit 2447                                                                                                                                                                                                        11/3/2022